Case 1:19-cv-00086-RLY-MJD Document 133 Filed 03/10/20 Page 1 of 2 PageID #: 1784




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  OWNER-OPERATOR INDEPENDENT                     )
  DRIVERS ASSOCIATION, INC.,                     )
  CHUTKA TRUCKING LLC,                           )
  MARK ELROD,                                    )
  B. L. REEVER TRANSPORT, INC.,                  )
  DAVID JUNGEBLUT, and                           )
  WILLIE W KAMINSKI,                             )
                                                 )
                             Plaintiffs,         )
                                                 )
                          v.                     )   No. 1:19-cv-00086-RLY-MJD
                                                 )
  ERIC HOLCOMB, individually and in his          )
  capacity as Governor of the State of Indiana, )
  JOE MCGUINNESS, individually and in his )
  capacity as Commissioner of the Indiana        )
  Department of Transportation,                  )
  THE INDIANA FINANCE AUTHORITY,                 )
  DAN HUGE, individually and in his capacity )
  as Indiana Public Finance Director,            )
  MICAH G. VINCENT, individually and in his )
  capacity as a member of the Indiana Finance )
  Authority,                                     )
  KELLY MITCHELL, individually and in her )
  capacity as a member of the Indiana Finance )
  Authority,                                     )
  OWEN B. MELTON, JR., individually and in )
  his capacity as a member of the Indiana        )
  Finance Authority,                             )
  HARRY F. MCNAUGHT, JR., individually           )
  and in his capacity as a member of the Indiana )
  Finance Authority,                             )
  RUDY YAKYM, III, individually and in his )
  capacity as a member of the Indiana Finance )
  Authority, and                                 )
  ITR CONCESSION COMPANY LLC,                    )
                                                 )
                             Defendants.         )


                                             1
Case 1:19-cv-00086-RLY-MJD Document 133 Filed 03/10/20 Page 2 of 2 PageID #: 1785




                                    FINAL JUDGMENT

         Today, the court granted the Defendants’ Joint Motion to Dismiss for Failure to

  State a Claim with prejudice. Therefore, the court enters final judgment in favor of the

  Defendants and against the Plaintiffs.



  SO ORDERED this 10th day of March 2020.



                                                          s/RLY


  Laura Briggs, Clerk
  United States District Court

  s/____________________
  By: Deputy Clerk




  Distributed Electronically to Registered Counsel of Record.




                                              2
